Citation Nr: 1827773	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis. 

2. Entitlement to service connection for a left knee disability, claimed as secondary to service-connected right knee osteoarthritis. 

3. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1970 to July 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from the April 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction has since been transferred to the Montgomery, Alabama RO (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ granted service connection for right knee osteoarthritis and assigned an initial 10 percent rating, effective December 24, 2008.    

The Veteran presented testimony before a Veterans Law Judge (VLJ) at an August 2010 hearing.  A transcript of that hearing is of record. However, the VLJ who conducted the hearing is no longer employed at the Board.  Pursuant to 38 C.F.R. § 20.717, the Veteran received notice of his right to another hearing, and submitted correspondence dated March 19, 2018, waiving the option of an additional Board hearing.  See also 38 U.S.C. § 7107(c) (2012).

The case was previously before the Board in March 2014 when it was remanded for additional development.  That development has been completed, and thus the case may now be reviewed on the merits. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

I. Increased Rating 

The Veteran contends that his service-connected right knee osteoarthritis is more severe than his current rating reflects.  On examination in June 2017, the examiner indicated that the Veteran was not being examined during a flare up, and thus commenting on flare ups would be mere speculation.  The Court has recently made clear that a statement such as the one the June 2017 VA examiner made concerning flare-ups, without more, renders an examination inadequate.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the Court explained in Sharp, "the VA Clinician's Guide makes explicit what DeLuca clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veterans themselves."  Id. at 6.  Even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the Veteran's flares or ask him [or her] to describe the additional functional loss, if any, he [or she] suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why [he or] she could not do so.  As such, the Veteran should be afforded an additional examination. 


II. Service Connection

The Veteran contends that due to his right knee osteoarthritis, he favored his left knee which initially caused a weakening and overuse of the claimed knee and increased persistent orthopedic issues.  On the most recent examination report from May 2017, the examiner stated that the Veteran's left knee disability is not aggravated or caused by his service-connected right knee osteoarthritis because the Veteran's history of left knee condition is related to injuries which are not service-connected.  While the examiner used the language it is not "aggravated," the examiner never provided a rationale as to why the Veteran's service-connected disabilities and particularly his right knee and back condition do not aggravate or facilitate any increase in severity beyond the natural progress of the claimed condition.  As such, an additional opinion is required. 

III. TDIU

Nevertheless, as a claim for a TDIU is part and parcel with a claim for an increased rating, the issues are inextricably intertwined inasmuch that a grant of increase could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, further consideration of the claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA and private treatment records. 

2. Afford the Veteran a VA orthopedic examination to determine the nature and etiology of his claimed left knee disability, and the current severity of his right knee osteoarthritis. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report. 

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

    Active motion;
    Passive motion;
    Weight-bearing; and
    Non-weight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided. 

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is proximately due to, or the result of his service-connected disabilities, including right knee and back conditions.  If not proximately due to or the result of his service-connected disabilities, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that his left knee disability is aggravated beyond the natural progress of the disability by his service-connected disabilities.  In the instant matter, aggravation means any increase in severity beyond the natural progression of the claimed condition that is proximately due to or the result of the Veteran's service-connected disability, including stress, symptoms and medication of his service-connected disabilities. 

For reference, the Veteran is service-connected for depressive disorder, lumbar degenerative disc disease, right knee osteoarthritis, status post laminotomy, scar associated with status post laminectomy, and radiculopathy of the bilateral lower extremities. 

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

